Citation Nr: 1112864	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  04-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include residuals of a bilateral knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1989 to August 1992 and March 1999 to June 1999.   

This appeal comes before the Board of Veterans' Appeals (BVA or Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for a bilateral knee disorder, to include residuals of a bilateral knee injury.  The Veteran disagreed with such denial and subsequently perfected an appeal.   

In May 2005, the Veteran testified before a Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  

In December 2005 and August 2008, the Board remanded this claim to the RO for additional development.  That development was completed and the case was returned to the Board for appellate review. 


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection claim so that she is afforded every possible consideration. 

As noted above, in May 2005, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  The Veterans Law Judge that conducted that hearing is no longer employed by the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.7007 (2010).  Therefore, in March 2011, the Board notified the Veteran of the fact that the Veterans Law Judge that conducted that hearing was no longer employed by the Board, and that she had the opportunity to testify at another hearing if she wished.  See 38 C.F.R. § 20.717 (2010).

In March 2011, the Veteran notified the Board that she wished to appear at another hearing before a Veterans Law Judge of the Board at the RO.  Accordingly, in order to afford the Veteran due process, to include the opportunity to appear before a Veterans Law Judge for a personal hearing, this case must be remanded so that an appropriate hearing may be scheduled.  Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for a personal hearing before a Veterans Law Judge sitting at the RO at the earliest available opportunity.   

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


